
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.11


CONSULTING AGREEMENT

        THIS CONSULTING AGREEMENT (this "Agreement") is entered into as of
July 16, 2003 (the "Effective Date") between Weider Nutrition Group, Inc., a
Utah corporation (the "Company"), and Gustin Foods, LLC, a California limited
liability company ("Consultant").

RECITALS

        A.    The Company is in the business of developing, manufacturing,
marketing and selling branded and private label dietary supplements and
nutrition products, including joint care products containing glucosamine and/or
chondroitin and other related products.

        B.    Consultant has experience and expertise in developing, marketing
and selling branded nutrition and food products.

        C.    The Company desires to retain the services of Consultant and
Consultant desires to provide consulting services to the Company, upon the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and the mutual promises
set forth in this Agreement, the Company and Consultant hereby agree as follows:

        1.    Retention as Consultant; Consultant Services.    

        a.     Subject to the terms and conditions contained in this Agreement,
the Company hereby engages Consultant and Consultant hereby agrees to perform
consulting services for the Company during the Term (as defined herein) of this
Agreement relating to the Company's development, marketing and selling of joint
care products under certain of the Company's brand name (the "Business").
Consultant may perform consulting services at its office or other location, but
shall be available to attend meetings and report on its activities at reasonable
times upon reasonable request.

        b.     Consultant is and shall be an independent contractor which,
subject to the terms hereof, shall have sole control of the manner and means of
performing its obligations under this Agreement. The Consultant shall not have,
nor shall the Consultant claim, suggest or imply that the Consultant has, any
right, power or authority to enter into any contract or obligation on behalf of,
or binding upon, the Company or any of its representatives, nor shall Consultant
represent himself as having any employment position with the Company.

        c.     Unless otherwise agreed in writing by the parties, Consultant
will provide to the President of the Company written portfolio, marketing and
positioning strategies, recommendations and courses of action regarding the
Business (the "Recommendations") on or before December 1, 2003 (the
"Recommendation Date"). The Company may accept or decline to implement the
Recommendations in its sole discretion. If the Company agrees to accept and
implement the Recommendations, Consultant agrees to assist the Company in the
implementation of the Recommendations. Upon approval of the Recommendations,
Consultant will be responsible for executing various elements of the marketing
plan, including, among other matters, packaging, creative development, and media
and promotion selection.

        d.     The Company understands and recognizes that Consultant provides
consulting services on various food, beverage, nutrition and other products and
that the Consultant may engage in other activities as an employee of or
consultant to other parties; provided, however, Consultant agrees that during
the Term (as defined herein) of this Agreement and during the period six months
after the completion of the Term, neither Consultant nor Mr. David Gustin will
provide consulting or

--------------------------------------------------------------------------------




employment services to a third party (i) which are inconsistent with
Mr. Gustin's duties as a director of the Company or (ii) relating to joint care
products.

        2.    Compensation.    

        a.     Unless otherwise agreed in writing by the parties, the three
measurement periods for determining Consultant's compensation shall be referred
to as a "Year 1," "Year 2" and Year 3," respectively, with each Year defined as
a 12 month period and the first Year beginning in the next month following the
first shipment of products under the Company's Pain Free brand name. For
example, if the first shipment of products under the Company's Pain Free brand
name occurs during November 2003, then the "Year 1" measurement period would be
the 12 month period from December 2003 through November 2004, the "Year 2"
measurement period would be the 12 month period from December 2004 through
November 2005 and the "Year 3" measurement period would be the 12 month period
from December 2005 through November 2006.

        b.     "Sales," "Contribution Margin" and "Contribution Margin Rate"
shall have the definitions set forth in Exhibit A hereto.

        c.     Notwithstanding anything in this Agreement to the contrary, if
the Company, in its sole discretion, determines to not accept and implement the
Recommendations, no amounts will be due Consultant by the Company pursuant to
this Section 2 (other than for reimbursement of expenses as set forth in
Section 2(f)), except that the Company shall pay Consultant a one-time fee in
the amount of $100,000. This one-time fee will be paid by the Company to
Consultant within 30 days following the Company's termination of this Agreement
pursuant to Section 3(c) below.

        d.     If the Company accepts and implements the Recommendations, the
compensation, if any, to be paid to Consultant relating to each Year shall be
calculated as follows:

        (1)   The Company shall pay Consultant compensation in the amount of two
percent (2%) of the first $10 million in Sales for the Business during each
Year.

        (2)   The Company shall pay Consultant compensation in the amount of
three percent (3%) of the Sales for the Business over $10 million during each
Year.

        (3)   Any amounts to be paid by the Company to Consultant pursuant to
this Section 2.b. shall be paid no later than 90 days after the end of each
Year.

        e.     For any compensation to be paid to Consultant pursuant to
Section 2(d) relating to Year 2 or Year 3, the Contribution Margin for the
Business for the respective measurement period must be at least equal to the
Contribution Margin Rate. Decisions regarding costs and expenses affecting the
Contribution Margin for the Business relating to marketing and promotional
matters will be determined under the direction and responsibility of Consultant,
subject to final approval by the Company's President.

        f.      The Company will reimburse Consultant for reasonable direct and
incidental expenses properly incurred in performing its consulting services
pursuant to the Agreement (e.g., travel and related expenses, purchase of
competitive products, packaging expenses, etc.). All other expenses must be
pre-approved by the Company (e.g., the hiring of design experts, utilization of
third party packaging resources, etc.).

        g.     The Consultant shall pay, when and as due, any and all taxes as a
result of the Consultant's receipt of the remuneration described in Section 2 of
this Agreement, including estimated taxes, and provide its own benefits and
insurance.

2

--------------------------------------------------------------------------------




        3.    Term and Termination.    

        a.     Unless otherwise terminated pursuant to the provisions of this
Agreement or as otherwise agreed upon in writing by the parties, the Term of
this Agreement shall be from the Effective Date through the end of the Year 3.

        b.     If Consultant fails to provide the Recommendations to the Company
on or before the Recommendation Date, the Company may terminate this Agreement
on 20 days' written notice if Consultant fails to provide the Recommendations
within such 20-day notice period. If this Agreement is terminated pursuant to
this Section 3(b), the Company shall have no compensatory obligations to
Consultant pursuant to this Agreement other than for reimbursement of expenses
as set forth in Section 2.

        c.     If the Company, in its sole discretion, determines to not accept
and implement the Recommendations, this Agreement shall be terminated
immediately upon written notice thereof by the Company to Consultant, and the
Company shall have no compensatory or reimbursement obligations to Consultant
pursuant to this Agreement other than as set forth in Sections 2(c) and 2(f).

        4.    Confidential and Proprietary Information.    

        a.     Except as otherwise required by Consultant's duties for the
Company, Consultant shall maintain in strict confidence and shall not directly,
indirectly or otherwise, use, publish, disclose or disseminate, or use for
Consultant's benefit or the benefit of any person, firm, corporation or entity,
any Confidential Information of or relating to the Company or its affiliates (or
which the Company or its affiliates has a right to use). For purposes of this
Agreement, "Confidential Information" shall mean all confidential and
proprietary information of the Company and its parents, subsidiaries and
affiliates, whether in oral, written or graphical form or obtained by
observation or otherwise, whether or not legended or otherwise identified as
confidential or proprietary information, and whether or not discovered or
developed by Consultant or known or obtained by Consultant as a consequence of
Consultant's performance of services with the Company. Confidential Information
shall include, without limitation, all scientific, technical, process, method or
commercial data, information or know-how, customer lists, pricing data, sources
of supply and related supplier and vendor information, purchasing, operating or
other cost data, manufacturing methods, quality control information, regulatory
information, financial data, trade secrets, formulas, product development
information and plans, Inventions, intellectual property, samples and all
information regarding pricing, business plans, expansion or acquisition plans,
product lines, methods of business operation and the general business operations
and financial information regarding the Company. As used in this Agreement, the
term "Inventions" means designs, trademarks, discoveries, developments,
formulae, processes, manufacturing techniques, trade secrets, inventions,
improvements, ideas or copyrightable works, including, without limitation, all
rights to obtain, register, perfect and enforce these proprietary interests.

        b.     Consultant agrees and acknowledges that (i) all Confidential
Information and Inventions are owned by the Company or its affiliates and no
rights in the Confidential Information or Inventions have been or will be
granted to otherwise acquired by Consultant, and (ii) by this Agreement
Consultant hereby assigns to the Company or its designee, all of its right,
title and interest in and to any and all Inventions, original works of
authorship, concepts, improvements, trademarks, trade names or trade secrets,
whether or not patentable or registrable under trademark, copyright or similar
laws, which it solely or jointly conceives, develops, authors or reduces to
practice, or causes to be conceived, developed, authored or reduced to practice
during the period of any consulting services with the Company.

3

--------------------------------------------------------------------------------




        c.     All documents and material pertaining to the Company or the
Services made by the Consultant or that come into the possession of the
Consultant during the term of this Agreement are and shall remain the property
of the Company. Upon expiration of this Agreement, or upon earlier request of
the Company, the Consultant shall deliver to the Company all such documents and
materials in the Consultant's possession or control, in addition to all forms of
Confidential Information, and the Consultant shall not allow a third party to
take any of the foregoing.

        5.    Entire Agreement.    The Agreement constitutes the entire
agreement of the parties with respect to the terms and conditions of the
consulting relationship and supersedes all prior agreements, promises,
representations and understandings. This Agreement does not in any way amend or
supercede any other agreements between the parties with respect to other
subjects, including without limitation, any agreements concerning Consultants
past employment with the Company or the termination thereof, or Consultant's
obligations with respect to the intellectual property and confidential
information of the Company, its parents, subsidiaries or affiliates.

        6.    Choice of Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Utah.

        7.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or enforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        8.    Amendment and Waiver.    This Agreement may be amended, modified,
superseded, cancelled, renewed, extended or waived only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver by the
party waiving compliance. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this agreement.

        9.    Notices.    All notices, requests or consent required or permitted
under this Agreement shall be in writing and shall be given to the other party
by personal delivery, overnight air courier or facsimile transmission, sent to
such party's address or telecopy number as is set forth below such party's
signature hereto. Each such notice, request or consent shall be deemed effective
upon receipt.

        10.    Attorneys' Fees.    In the event that either party seeks to
enforce its right under this Agreement, the prevailing party shall be entitled
to recover reasonable fees (including attorneys' fees), costs and other expenses
incurred in connection therewith, including the fees, costs and expenses of
appeals.

        11.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience and reference only and do not constitute a part of
this Agreement.

        12.    Survival.    Sections 4, and 6 through 10 shall survive the
termination of this Agreement.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.

THE COMPANY:

    By:

--------------------------------------------------------------------------------


 
 
Its:


--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
2002 South 5070 West
Salt Lake City, Utah 84104
Attention: General Counsel
Facsimile: (801) 975-1924
CONSULTANT:     By:

--------------------------------------------------------------------------------


 
 
Its:


--------------------------------------------------------------------------------


 
 
Address for Notices:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
 
Facsimile:


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
